DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on April 12, 2022.  As directed by the amendment: claim 1 has been amended, claim 2-3 have been cancelled, and claims 10-11 have been added.  Thus, claims 1 and 4-11 are presently pending in this application.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the fixing tool in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “the fixing tool” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
P0009 recites that the fixing tool is a stretchable cloth, at least partially.  It may have a belt shape for pressing the tight-binding band from above and bringing the tight-binding band into close contact with the skin, P0017.  Alternatively, the fixing tool may have a band shape so as to be integrally connected to the tight-binding band to form the skin tight-binding device, P0017.  The fixing tool is preferably made of stretchable material at least partially, and examples include stretchable cloth, rubber, leather, and woven cloth, P0017.    
The drawings do not show the belt shape, and it is not clear how a belt shape will press from above, and still allow for the use as a micro-needle patch administration location if blocked from above by the belt.  Additionally, although the band shape of the fixing tool is shown in the drawings, it is not clear how it is integrally connected to the tight-binding band, and where one part begins and the other ends.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 4-11 are rejected because they depend from claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1, lines 11-13 are also indefinite because it is not specified which property corresponds to which element.  For purposes of examination, this is interpreted such that the first material of each combination relates to the tight-binding band, and the second material of each combination relates to the fixing tool.  Claims 4-11 are rejected because they depend from claim 1.
Claim 1, lines 11-13 is further rejected because it is not clear if stretchable means capable of being straightened out (such as from a rolled up configuration of the band), or if stretchable means elastic.  For purposes of examination, stretchable is interpreted to be elastic.  Claims 4-11 are rejected because they depend from claim 1.
Claim 1, line 13 is further rejected because it recites “…a combination of a less-stretchable rubber and a rubber band”, and it is not clear if “band” is imparting structure on the fixing tool.  For purposes of examination, this is interpreted such that the tight-binding band is made of a rubber that is less-stretchable relative to the fixing tool, wherein the fixing tool is made of a rubber that forms a band.  
Claim 5 line 6 recites “…the degree of skin deformation being the viscoelasticity of the skin”.  This is indefinite because the degree of skin deformation is not viscoelasticity as recited, but instead the degree of skin deformation is influenced by the viscoelasticity of the skin (see Applicant’s Table 1, page 21 wherein volunteers A-D are subjected to similar if not identical skin deformation testing, but the skin deformation ratio is not identical for each because each subject’s skin does not have identical viscoelasticity).  For purposes of examination, this is interpreted as “…the degree of skin deformation is influenced by the viscoelasticity of the skin”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Chang), US 2017/0087336 A1 in view of Kovacs, US 4,445,894.
Regarding claim 1, Chang discloses a skin tight-binding device (catheter fixing band 500, P0121 and shown in Figs. 14A-E) comprising: a tight-binding band (body 510, P0121); a hole (hole 518, P0123) provided in the tight-binding band (Fig. 14A); and a fixing tool (velcro tape portions 520 and 530, P0124) that fixes the tight-binding band to the skin (Figs. 14B-E), wherein, when the tight-binding band is fixed to skin, the hole forms a micro-needle patch administration portion (the hole is fully capable of forming a micro-needle patch administration portion), wherein the tight-binding band consists of at least one of cloth (body 510 may be made of a piece of cloth, P0122), bandage, woven cloth, and rubber, wherein the tight-binding band and the fixing tool are integrally connected to each other to form the skin tight-binding device (P0127), wherein the hole in the tight-banding band is completely surrounded by the tight-binding band (Fig. 14A), and wherein the hole in the tight-banding band is circular, elliptical, triangular, square, or polygonal (polygonal, Fig. 14A).  
Chang does not teach wherein the tight-binding band and the fixing tool comprise a combination of a less- stretchable cloth and a stretchable cloth, a combination of a less-stretchable cloth and a stretchable woven cloth, or a combination of less-stretchable rubber and a rubber band.
However, Kovacs teaches a band (primary strap 10, col. 2 line 33) for anchoring a catheter to the body comprising a combination of a less- stretchable cloth (section 16 is non-stretchable, col. 2 line 42) and a stretchable cloth (section 14 is made of an elastic webbing material which is stretchable, col. 2 lines 35-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body 510 made of cloth of Chang to be non-stretchable cloth as taught by Kovacs for the purpose of remaining in place on the limb when used (col. 1 lines 30-31), to minimize movement of the attached tubing.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the velcro tape portions 520 and 530 of Chang with the elastic webbing material of Kovacs for the purpose of providing a band which is infinitely adjustable in size (col. 1 lines 20-22) and is comfortable when worn (col. 2 lines 29-30). 
Regarding claim 4, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Claim 4 calls for the hole provided on the tight-binding band formed after the skin tight-binding device is attached to the skin.  
This is interpreted to be a product by process limitation. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production and if the product in the product by process claim is the same as or obvious form a product in the prior art, the claim is unpatentable even though the prior product was made by a different process, MPEP 2113.  In this case the product formed by the recited step is identical to the product taught by Chang in view Kovacs which includes the recited hole in the tight-binding band.
Regarding claim 5, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Claim 5 calls for wherein the skin tight-binding device provides for a skin deformation ratio of 0.9 or smaller, the skin deformation ratio being a ratio of a degree of skin deformation after attachment of the skin tight-binding device to skin to a degree of skin deformation before attachment to the skin tight-binding device to the skin, and the degree of skin deformation being the viscoelasticity of the skin.  
This is interpreted as an intended use limitation.  The device of Chang in view of Kovacs is fully capable of providing for a skin deformation ration of 0.9 or smaller because the device has a similar structure to the claimed invention, and because it is infinitely adjustable so that it can be tightened onto the user’s skin.  Additionally, the ratio is dependent on skin viscoelasticity.
Regarding claim 6, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Claim 6 calls for wherein the skin tight-binding device provides for a depression degree ratio of 0.9 or smaller, the depression degree ratio being a ratio of a degree of skin depression after attachment of the skin tight-binding device to skin to a degree of skin depression before attachment to the skin tight-binding device to the skin, and the degree of skin depression being determined by statically placing a cylindrical metal rod so as to be perpendicular to the skin and measuring a depth of the skin depressed by a weight of the metal rod.
This is interpreted as an intended use limitation.  The device of Chang in view of Kovacs is fully capable of providing for a depression degree ratio of 0.9 or smaller because the device has a similar structure to the claimed invention, and because it is infinitely adjustable so that it can be tightened onto the user’s skin.  Additionally, the ratio is dependent on skin viscoelasticity.
Regarding claim 7, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Chang in view of Kovacs does not teach wherein the tight-binding band is a stretchable cloth at least partially.  
However, Chang teaches another embodiment wherein the tight-binding band (body 420, P0092) is a stretchable at least partially (body 420 may have flexibility, P0092).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body 510 of Chang in view of Kovacs to be stretchable at least partially as taught by another embodiment of Chang for the purpose of strongly winding around the limb, as taught by Chang P0092, to secure the device to the user.
Regarding claim 8, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1, wherein the fixing tool is a stretchable cloth, and the tight-binding band is a non-stretchable cloth (see claim 1).  
Regarding claim 9, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1, wherein the fixing tool is a stretchable cloth at least partially (see claim 1).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang view of Kovacs in view of Price, US 2016/0106958 A1.
Regarding claim 10, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Chang in view of Kovacs does not teach wherein there are a plurality of holes provided in the tight-binding band, each hole in the tight-banding band is completely surrounded by the tight-binding band, and each hole in the tight-banding band is circular, elliptical, triangular, square, or polygonal.  
However, Price teaches an intravenous cannula retainer wherein there are a plurality of holes (plurality of apertures, P0135 and shown in Fig. 22) provided in the tight-binding band, each hole in the tight-banding band is completely surrounded by the tight-binding band, and each hole in the tight-banding band is circular, elliptical, triangular, square, or polygonal (the plurality of apertures are rectangular polygons, Fig. 22).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Chang in view of Kovacs with a plurality of holes as taught by Price for the purpose of supporting a plurality of positions for the cannula to be inserted, Price P0135.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang view of Kovacs in view of Propp, US 2010/0198161 A1 in view of Hirsch, US 3,658,065.
Regarding claim 11, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Chang in view of Kovacs does not teach wherein a ring is formed around the hole, the ring has a shape corresponding to the shape of the hole.
However, Propp teaches a window dressing having integral anchor wherein a ring (pad member 144, P0034 and shown in Fig. 2) is formed around the hole, the ring has a shape corresponding to the shape of the hole (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Chang in view Kovacs with the pad member of Propp for the purpose of preventing fluids from traveling beyond the hole by absorbing them, as taught by Propp P0034.
Chang in view of Kovacs in view of Propp does not teach that the ring comprises plastic, a wire, a metal ring, a washer, two or more layers of cloth stitched, or rubber.
However, Hirsch teaches a bandage comprising a porous plastic absorbent pad (claim 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pad member of Propp to be a plastic as taught by Hirsch because a porous plastic can be heat sealed to the edges of the opening as taught by Hirsch claim 2, thereby fixing the absorbent pad to the opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783       
                                                                                                                                                                                                 /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783